Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 11/24/2020 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objection to the specification has been withdrawn due to the amended specification.
Previous objection to the drawings have been withdrawn due to the amended drawings.
Previous objections to claims 6, 9 and 34 have been withdrawn due to the amended claims.
Some previous rejection of claims 1, 5-7, 9-11, 14-20, 22, 26, 31-32, 34 and 37-38 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the applicant failed to address several previously made rejections. Further, the amended claims present new rejections under 35 USC 112(a) and 35 USC 112(b). See below for more detail.
 Applicant’s arguments, see pgs 14-15, with respect to the rejection of claims 1 and 34 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection of the claims is made. See 35 USC 103 rejection below for more detail.
Claim Objections
Claims 10 and 34 are objected to because of the following informalities. Appropriate correction is required.
Claim 10, Line 2 recites “whereiin”. This should read -- wherein --.
Claim 34, Line 30 recites “at least one one”. this should read -- at least one --.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9-11, 14-20, 31-32, 34 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, Lines 28-31 recite “if the current location is not suitable…the bale forming apparatus providing at least temporarily a further processing chamber”. 
Claims 1, 5-7, 9-11, 14-20, 31-32, 34 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 27 recites “the or at least one measured ground property value”. There appears to be extra language that makes this limitation unclear. Is this referring to the previously recited ‘at least one measured ground property value’? For examination purposes, the examiner will read this limitation as “the at least one measured ground property value”.
Claim 1, Lines 28-31 recite “if the current location is not suitable…the bale forming apparatus providing at least temporarily a further processing chamber”. However, it is unclear if there is no further processing chamber provided when the current location is suitable. According to the disclosure, there appears to always be a further processing chamber where the first formed bale must pass through before being 
Claim 1, Line 31 recites “the processed material is transferred from the processing chamber”. However, the claim previously recites ‘forming the first formed bale from the processed material’. Therefore it is unclear how the processed material can be transferred from the processing chamber when the processed material has already been formed into the first formed bale. Is the applicant intending to say the first formed bale is transferred from the processing chamber instead? Is the applicant intending to say the first formed bale is not completed and then the processed material is transferred from the processing chamber instead? For examination purposes, the examiner will read this limitation as “the first formed bale is transferred from the processing chamber”.
Claim 1, Lines 32 recites “further loose material is injected into the processing chamber”. However, this step is recited in narrative format which renders the claim indefinite. This claim is not positively reciting a step of injecting further loose material. If the method is intended to include a step of injecting further loose material, this needs to be positively recited.
Claim 1, Lines 33-34 recite “while the formation of the first formed bale is completed in the further processing chamber”. However, the claim previously recites “processing the loose material in the processing chamber to create a processed material, forming the first formed bale from the processed material”. This implies the first formed bale is formed in the processing chamber and not the further processing 
Claim 1, Lines 49-50 recites “injecting further loose material”. However, it is unclear if this is referring to the previously recited “further loose material” or if this is intending to set forth a second further loose material. For examination purposes, the examiner will read this limitation as “injecting the further loose material”.
Claim 1, Lines 49-50 recites “wherein injecting further loose material is temporarily interrupted”. However, this renders the claim indefinite because a wherein clause is being used to further define the step of injecting further loose material which has not been positively recited. It was only previously recited in narrative format which is not a positive recitation.
Claim 1, Lines 49-50 recites “injecting further loose material is temporarily interrupted”. However, this step is recited in narrative format which renders the claim indefinite. This claim is not positively reciting a step of temporarily interrupting the injection of further loose material step. If the method is intended to include a step of temporarily interrupting injection of further loose material, this needs to be positively recited.
[Claim 5, Line 4] and [Claim 15, Lines 2-3] each recite “the amount of loose material in the further processing chamber”. However, claim 1 recites “processing the loose material in the processing chamber…to create a processed material, forming the 
Further, in claim 1, when referring to an amount threshold, the claim is referring to an amount of ‘further loose material in the processing chamber’ and not an ‘amount of loose material in the further processing chamber’ as recited in claim 5. Is the applicant intending claim 5 to refer to ‘the amount of further loose material in the processing chamber’ as recited in claim 1 instead?
Claim 6, Line 3 recites “terminating the interruption and injecting the loose material”. However, claim 1 refers to interrupting the injection of further loose material and not the loose material. Therefore it is unclear how you can terminate the interruption and inject loose material, when it has not been previously interrupted. For examination purposes, the examiner will read this limitation as “terminating the interruption and injecting the further loose material”.
[Claim 7, Line 2] and [Claim 7, Line 4] each recite “loose material”. However claim 1 previously recites a loose material and therefore it is unclear if claim 7 is intending to refer back to the same loose material or intending to set forth a second loose material. For examination purposes, the examiner will read this limitation as “the loose material”, similar to line 3.
Claim 9, Lines 4-5 recite “measuring at least one value indicative of the at least one ground property”. However, claim 1 previously recited “at least one measured 
Claim 10, Lines 4-5 recite “the formation of the first formed bale in the further processing chamber is completed”. However, claim 1 previously recites “processing the loose material in the processing chamber to create a processed material, forming the first formed bale from the processed material”. This implies the first formed bale is formed in the processing chamber and not the further processing chamber. Therefore it is unclear how the first formed bale is now instead completed in the further processing chamber. Is there another step such as wrapping that takes place in the further processing chamber which would signify completion of the first formed bale?
Claim 11, Lines 2-5 recite “whereas the result that the different location is not suitable triggering transfer of the further loose material from the processing chamber into the further processing chamber”. However, as the claims previously recite, the first formed bale is already in the further processing chamber. Therefore it is unclear how the further loose material can also be transferred into the further processing chamber without first depositing the first formed bale. Is the applicant intending to say the further loose material is combined with the first formed bale somehow?
Claim 14, Lines 2-3 recite “generating a while”. However, there appears to be missing claim language in this limitation. Is the applicant intending to say a trajectory is 
Claim 14, Line 4 recites “the trajectory”. However until a trajectory is previously recited, there is insufficient antecedent basis for this limitation in the claim.
Claim 14, Lines 7-8 recite “the measured ground property value”. However, the claims previously recite “at least one measured ground property value”. Therefore it is unclear if the applicant is intending to define this as a single measured ground property value or if it is referring to the same at least one measured ground property value. For examination purposes, the examiner will interpret this limitation to read “the at least one measured ground property value”.
Claim 14, Line 8 recites “a bale”. However the claims previously recite a first formed bale and a second formed bale. It is unclear if claim 14 is intending to refer to a third bale or instead, refer back to either of the first formed bale or the second formed bale. According to claim 9, it appears the applicant is referring to the first formed bale, therefore the examiner will interpret this limitation as “the first formed bale”.
Claim 15, Lines 3-4 recite “a value…is measured”. However, this step is recited in narrative format which renders the claim indefinite. This claim is not positively reciting a step of measuring the amount of loose material and/or further loose material. If the method is intended to include a step of measuring loose material and/or further loose material, this needs to be positively recited.
Claim 15, Lines 5-6 recite “the or at least one measured amount value”. There appears to be extra language that makes this limitation unclear. For examination 
Claim 15, Lines 5-6 recite “the trajectory is calculated further depending on the at least one measured amount value”. However, this step is recited in narrative format which renders the claim indefinite. This claim is not positively reciting a step of calculating the trajectory. If the method is intended to include a step of calculating the trajectory, this needs to be positively recited.
Claim 16, Line 6 recites “the or one ground property sensor”. There appears to be extra language in this limitation that makes this limitation unclear. Further, the claims previously recite “at least one ground property sensor”. Therefore it is unclear if the applicant is intending to define this as a single ground property sensor or if it is referring to the same at least one ground property sensor. For examination purposes, the examiner will interpret this limitation to read “the at least one ground property sensor”.
Claim 16, Line 11 recites “the bale”. However the claims previously recite a first formed bale and a second formed bale. It is unclear if this claim 16 is intending to refer to the first formed bale or the second formed bale. According to claim 9, it appears the applicant is referring to the first formed bale, therefore the examiner will interpret this limitation as “the first formed bale”.
Claim 17, Line 9 recites “the one ground property value is measured”. However, the claims previously recite “at least one measured ground property value”. Therefore it is unclear if the applicant is intending to define this as a single measured ground 
Claim 18, Lines 2-5 recite “the bale forming apparatus deposits the first formed bale on the ground…if no location within the completion area is suitable”. However, Claim 1, Lines 28-36 previously recite “if the current location is not suitable…the bale forming apparatus is moved over ground to a location suitable for depositing the first formed bale”. Therefore claim 18 contradicts claim 1. How can the first formed bale now be deposited on the ground if no location in the completion area is suitable? Is there some sort of override that occurs? Is a required bale property adjusted in order to make the location suitable? For examination purposes, the examiner will interpret that a bale property (size/weight) is being adjusted or reduced in order to make the location suitable. 
Claim 18, Line 3 recites “the bale property value”. However, claim 17 previously recited every bale property value which implies there are more than one property. Therefore it is unclear if the applicant is intending to further define every bale property value as a single property value, or instead refer back to every property value. For examination purposes, the examiner will interpret this limitation as “the bale property values”.
Claim 31, Line 8 recites “the ground property sensors”. However, claim 1 previously recites at least one ground property sensor which implies the possibility of only one sensor. Therefore it is unclear if the applicant is intending to further define the 
Claim 32, Line 2 recites “the or at least one measured ground property”. There appears to be extra language that makes this limitation unclear. Is this referring to the previously recited ‘at least one measured ground property’? For examination purposes, the examiner will read this limitation as “the at least one measured ground property”.
Claim 34 recites a bale forming apparatus which comprises a processing device providing a processing chamber, at least one bale carrier, a baler computer and at least one ground property sensor, wherein the bale forming apparatus is “arranged” to be moved over ground, to receive loose material, to inject loose material into the processing chamber. However, the claims aren’t clear as to how this bale forming apparatus is structurally arranged to perform these steps. For example, how is the bale forming apparatus structurally arranged to move over ground? How is the bale forming apparatus structurally arranged to receive loose material? For examination purposes, the examiner will read the terms ‘arranged to’ as “configured to”.
Claim 34, Line 9 recites “at least one formed bale”. However, the claim previously recites the apparatus is for forming a first formed bale and a second formed bale. Therefore it is unclear if this limitation is intending to refer to one of the first and second formed bales or if it is intending to set forth an at least third bale. For examination purposes, the examiner will read this limitation as “at least one of the first and second formed bales”.
Claim 34, Line 18 recites “to form a formed bale ready for being deposited”. However, the claim previously recites the apparatus is for forming a first formed bale and a second formed bale. Therefore it is unclear if this limitation is intending to refer to one of the first and second formed bales or if it is intending to set forth a further bale. For examination purposes, the examiner will read this limitation as “to form the first formed bale that is ready for being deposited”.
Claim 34, Line 22 recites “the current location”. There is insufficient antecedent basis for this limitation in the claim.
Claim 34, Line 26 recites “the or at least one measured ground property value”. There appears to be extra language that makes this limitation unclear. Is this referring to the previously recited ‘at least one value indicative of a property of the ground’? For examination purposes, the examiner will read this limitation as “the at least one measured ground property value”.
Claim 34, Line 32 recites “to move loose material from the processing chamber into the further processing chamber”. However, it is unclear how the loose material can be transferred into the further processing chamber when the claim only recites loose material is received. Then the received loose material is injected into the processing chamber. Then the injected loose material is processed. And finally, the processed loose material is transferred. So at this point there is no loose material, but there is processed loose material. Is the applicant is intending this limitation to read “to move the processed loose material from the processing chamber into the further processing chamber”?
Claim 34, Line 34 recites “to further process the moved loose material”. Similar to above, it is unclear how the loose material can be processed in the further processing chamber when it is only received. It appears the applicant is referring to the moved processed loose material. Therefore, for examination purposes, the examiner will read this limitation as “to further process the moved processed loose material”.
Claim 34, Line 38 recites “at least one formed bale”. However, the claim previously recites the apparatus is for forming a first formed bale and a second formed bale. Therefore it is unclear if this limitation is intending to refer to one of the first and second formed bales or if it is intending to set forth an at least third bale. For examination purposes, the examiner will read this limitation as “the first formed bale”.
Claim 34, Line 43 recites “a bale”. However, the claim previously recites the apparatus is for forming a first formed bale and a second formed bale. Therefore it is unclear if this limitation is intending to refer to one of the first and second formed bales or if it is intending to set forth an at least third bale. For examination purposes, the examiner will read this limitation as “the first formed bale”.
Claim 38, Line 3 recites “the at least one further ground property sensor”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-11, 14-20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buuren et al (hereinafter “Van”) (US 9,258,947 B2) in view of Guiet et al (hereinafter “Guiet”) (US 7,530,215 B2) and Hoffmann (NL 2011682 C2).
Regarding Claim 1, as best understood, Van discloses a method for forming a first formed bale (B) and a second formed bale (B’) while the first formed bale remains on board of a bale forming apparatus (1) (Fig 9) (Col 4, Lines 8-10), wherein the bale forming apparatus comprises a processing device (9) providing a processing chamber (Mod Fig 9 below), a bale carrier (18) positioned outside of the provided processing 

    PNG
    media_image1.png
    461
    750
    media_image1.png
    Greyscale

	While Van discloses the bale forming apparatus deposits bales onto the ground surface after completion, Van does not disclose a baler computer, and at least one ground property sensor, the at least one ground property sensor measuring at least one measured ground property value indicative of a property of the ground occurring at a current location of the bale forming apparatus, and the baler computer automatically making at least once a decision whether 3or not the current location is suitable for depositing the first formed bale at the current location based upon the at least one measured ground property value, the first formed bale being deposited on the ground after the bale forming apparatus is moved over ground to a location suitable for depositing the first formed bale.
However, in the same field of endeavor, Guiet teaches of a baler (10) comprising a baler computer (28) with multiple ground property sensors (26) (Col 1, Lines 56-58), the ground property sensors (26) measuring ground inclinations (Col 3, Lines 32-34) at a 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the bale forming apparatus of Van to further include a baler computer with ground property sensors to measure at least one ground property value (inclination) at a current location and for the baler computer to decide whether the current location is suitable for depositing the first formed bale based on the at least one ground property value, as taught by Guiet, in order to prevent the first formed bale from being deposited on a slope that would cause the bale to roll and to reposition the baler as needed (Guiet: Col 3, Lines 36-41 and Lines 61-63).
Therefore, the combination of Van and Guiet further teaches if the current location is not suitable for depositing the first formed bale (Van: B), the bale forming apparatus (Van: 1) providing a further processing chamber (Van: Mod Fig 9 above).
Further, while Van discloses the bale forming apparatus (1) has preset first formed bale parameters such as size, pressure or time period (Col 21, Lines 62-63), Van  injecting of further loose material into the processing chamber is temporarily interrupted if the baler computer determines a value indicative of the amount of the further loose material in the processing chamber reaches an amount threshold.
However, in the same field of endeavor, Hoffmann teaches a baling chamber with a sensor inside a processing chamber measuring bale size for the purpose of temporarily interrupting a feed of loose material when the bale achieves a certain size and preventing oversized bales (Pg 11, Lines 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the processing chamber of Van to include bale size sensors, as taught by Hoffmann, in order to temporarily interrupt the feed if the processing chamber is at full capacity (Hoffmann: Pg 11, Lines 22-27).
Therefore the combination of Van, Guiet and Hoffmann teaches the first formed bale (Van: B) is still in the further processing chamber (Van: Mod Fig 9 above) when the step of injecting further loose material into the processing chamber is temporarily interrupted.
Regarding Claim 5, as best understood, Hoffmann further teaches the amount threshold is automatically calculated while the bale forming apparatus is moved over ground, wherein the amount threshold is calculated depending on a value indicative of the amount of loose material in the bale forming chamber (Hoffmann: Pg 11, Lines 16-20).

Regarding Claim 6, as best understood, Hoffmann further teaches the interruption is terminated and loose material is received after the chamber senses a measurement below the max value (Pg 11, Lines 22-24).
Therefore, the combination teaches terminating the interruption and injecting the further loose material in the processing chamber (Van: Mod Fig 9 above) after the first formed bale (Van: B) is moved out of the further processing chamber (Van: depositing on to the ground surface) and transferring the further loose material (Van: B’) from the processing chamber into the further processing chamber.
Regarding Claim 7, as best understood, the combination further teaches receiving the loose material is temporarily interrupted if a value indicative of the amount of the loose material on board of the bale forming apparatus (Van: 1) reaches a given amount threshold (Hoffmann: Pg 11, Lines 24-25) and the interruption is terminated and the loose material is received again after the first formed bale (Van: B) is deposited on the ground (Hoffmann: Pg 11, Lines 22-24).
Regarding Claim 9, as best understood, Guiet further teaches the bale forming apparatus (10) is moved over ground in an area and the ground property sensors (26) measure the inclinations occurring at a different location and the baler computer (28) determines if the different location is suitable for depositing a bale (Col 1, Lines 61-64 
Therefore the combination teaches the bale forming apparatus (Van: 1) is moved over ground in an area and the method further comprising the at least one ground property sensor (Guiet: 26) measuring the at least one value indicative of the at least one ground property (Guiet: inclination) occurring at a location of the area which is different from the current location of the bale forming apparatus and depending on the at least one measured ground property value the baler computer (Guiet: 28) determines if the different location is suitable for depositing the first formed bale (Van: B) there (Guiet: Col 1, Lines 61-64 and Col 4, Lines 2-6 describe repositioning the baler to a position having a suitable inclination).
Regarding Claim 10, as best understood, the combination further teaches wherein that the different location is not suitable for depositing the first formed bale (Van: B) triggering the formation of the first formed bale in the further processing chamber (Van: Mod Fig 9 above) is completed and the first formed bale is deposited on the ground as soon as the bale forming apparatus reaches a suitable location (Guiet: Col 1, Lines 61-64 and Col 4, Lines 2-6).
Regarding Claim 11, as best understood, the combination further teaches whereas the result that the different location is not suitable triggering transfer of the further loose material from the processing chamber into the further processing chamber (Van: Fig 8 shows moving a bale to the further processing chamber and retention of the 
Regarding Claim 14, as best understood, Guiet further teaches the baler computer (28) generating a trajectory while the bale forming apparatus (10) is moving over ground, wherein the trajectory comprises the current location and a different location that is suitable for depositing a bale, based on the inclination values measured by the inclination sensors (26) (Col 1, Lines 61-64 and Col 4, Lines 2-6 describe repositioning the baler to a position having a suitable inclination).
Therefore the combination teaches generating a trajectory while the bale forming apparatus (Van: 1) is moving over ground, wherein the trajectory comprises the current location of the bale forming apparatus and the location in the area which is different from the current location of the bale forming apparatus and which is, according to the at least one measured ground property value (Guiet: inclination), suitable for depositing the first formed bale (Van: B) there, wherein the trajectory is calculated depending on the at least one measured ground property value (Guiet: inclination) for the different location, and wherein the trajectory is used for further moving the bale forming apparatus (Van: 1) over ground from the current location towards the suitable location (Guiet: Col 1, Lines 61-64 and Col 4, Lines 2-6 describe repositioning the baler to a position having a suitable inclination).
Regarding Claim 15, as best understood, Guiet further teaches the baler computer (28) further calculating the trajectory based on at least one measured amount value (weight) of material in the baler (Col 2, Lines 54-56 describe the weight of the bale 
Therefore the combination teaches a value indicative of the amount of loose material currently being in the processing chamber (Guiet: weight) is measured and the trajectory is calculated further depending on the measured amount value (Guiet: Col 2, Lines 54-56 describe the weight of the bale as a function of the ground inclination and correcting the required weight value to safely deposit a bale at a different location).
Regarding Claim 16
Regarding Claim 17, as best understood, Guiet further teaches the baler computer (28) calculating an expected completion area such that the bale forming apparatus (1) will reach the expected completion area when a weight of the bale (as a function of inclination) reaches a required final value, wherein the calculated expected completion area comprises the different location for which the ground inclination is measured (Col 2, Lines 54-56 describe the weight of the bale as a function of inclination and therefore the expected completion area is calculated based on inclination of the ground and weight of the bale. Further, because the final weight value is obtained before depositing on the ground, it meets the limitation of reaching the expected completion area when the weight reaches the required final value). 
Therefore the combination teaches a respective required final value for every property (Van: size and pressure) (Guiet: weight) of the first formed bale (Van: B) or the second formed bale (Van: B’) is given (Van: Col 21, Lines 62-64), wherein the method further comprises calculating an expected completion area such that the bale forming apparatus (Van: 10) will reach the calculated expected completion area when every bale property value (size, pressure and weight) for the first formed bale and the second formed bale formed on board of the bale forming apparatus reaches the required final value, wherein the calculated expected completion area comprises the different location for which the at least one ground property value (Guiet: inclination) is measured (Guiet: Col 2, Lines 54-56 describes the weight of the bale as a function of inclination and therefore the expected completion area is calculated based on inclination of the ground and weight of the bale. Further, because the final weight value 
Regarding Claim 18, as best understood, Guiet further teaches depositing the bale on the ground before the bale property value (weight) for a bale reaches a required final value if no location within the completion area is suitable for depositing (Col 2, Lines 54-56 describe weight of the bale is a function of inclination, where the control arrangement can be used to correct a value of weight as a function of the inclination. Therefore, the desired weight can be adjusted in order to safely deposit the bale on a certain incline that was not originally suitable).
Therefore the combination teaches the bale forming apparatus (Van: 10) deposits the first formed bale (Van: B) on the ground before the bale property values (size, pressure and weight) for the first formed bale (Van: B) reach the required final values if no location within the completion area is suitable for depositing the first formed bale there  (Guiet: Col 2, Lines 54-56 describe weight of the bale is a function of inclination, where the control arrangement can be used to correct a value of weight as a function of the inclination. Therefore, the desired weight can be adjusted in order to safely deposit the bale on a certain incline that was not originally suitable).
Regarding Claim 19, as best understood, Guiet further teaches an amount threshold for the maximum weight of a bale is given, wherein the baler computer (28) calculates an expected amount area such that the bale forming apparatus (1) will reach the expected amount area when the weight of the bale reaches the amount threshold, wherein the expected amount area comprises the different location for which the 
Therefore the combination teaches an amount threshold for the maximal amount of loose material (size, pressure and weight) which can be carried on board the bale forming apparatus is given (Van: Col 21, Lines 62-64), wherein the method comprises calculating an expected amount area such that the bale forming apparatus (Van: 10) will reach the calculated expected amount area when the amount of loose material on board of the bale forming apparatus reaches the amount threshold, wherein the expected amount area comprises the different location for which the at least one ground property value is measured (Guiet: Col 2, Lines 54-56 describe weight, or amount of loose material of the bale, is a function of inclination. Therefore the expected amount area is calculated based on inclination of the ground and on weight or amount of loose material. Further, because the final weight value is obtained before depositing on the ground, it meets the limitation of reaching the expected amount area when the weight reaches the required final value).
Regarding Claim 20, as best understood, the combination further teaches the completion area is calculated based on bale size (Van: Col 21, Lines 62-64), weight and ground inclination (Guiet: Col 2, Lines 54-56).

However, in the same field of endeavor, Guiet further teaches using a GPS signal to assist in calculating a completion area (Col 2, Lines 28-32 describes feeding a GPS signal to the computer to measure inclination). The benefit of using a GPS signal allows for cost savings and for inclination data to be available earlier (Col 2, Lines 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the baler forming apparatus to further include GPS transmission of inclination data to assist in calculating the completion area, as taught by Guiet, in order to save in costs and obtain inclination data earlier (Guiet: Col 2, Lines 32-33).
Regarding Claim 32, as best understood, the combination further teaches the at least one measured ground property is a ground inclination (Guiet: Col 1, Lines 34-38) around an axis which is parallel to a bale center axis when the first formed bale (Van: B) is in that orientation in which it is to be deposited on the ground and wherein the first formed bale (Van: B) extends along the bale center axis (Van: Fig 10 shows the ground parallel with the axis of a bale being deposited on the ground).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Guiet and Hoffmann as applied to claim 1 above, and further in view of Kormann (US 2012,0240546 A1).
Regarding Claim 31, as best understood, the combination further teaches the bale forming apparatus is mechanically connected with a further vehicle (Van: Col 11, 
The combination does not teach a further ground property sensor measuring at least one value indicative of a property of the ground occurring at a current location of the further vehicle, wherein the decision whether the current location is suitable is performed also depending on the at least one ground property value measured by the further ground property sensor located on the further vehicle.
However, in the same field of endeavor, Kormann teaches a further vehicle (10) and a baler (12) moving jointly over ground, wherein both the further vehicle and baler have an inclination sensor (¶24, Lines 1-5) for the purpose of arranging proper depositing of a bale on a slope (¶24, Lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the further vehicle of the combination to include a further ground property sensor, as taught by Kormann, in order to ensure proper orientation of the bale forming apparatus on a slope when depositing a bale (¶24, Lines 7-10).
Claims 34 and 37  rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Guiet.
Regarding Claim 34, as best understood Van, discloses a bale forming apparatus (1) (Fig 9) for forming a first formed bale (B) and a second formed bale (B’) wherein the bale forming apparatus comprises a processing device (9) providing a processing chamber (Mod Fig 9 below), a bale carrier (18) positioned outside of the provided processing chamber,9 wherein the bale carrier (18) is configured for carrying at least one of the first (B) and second formed bales (B’), wherein the bale forming apparatus is configured to be moved over ground (Col 11, Lines 39-41), to receive loose material (Col 9, Lines 58-60), to inject received loose material into the processing chamber (Col 11, Lines 42-44), to process injected loose material in the processing chamber by means of the processing device (Fig 5 shows the first formed bale being B formed), to transfer processed loose material from the processing chamber onto the at least one bale carrier (18) (Fig 8), to form a first formed bale (B) that is ready for being deposited on the ground, and to deposit the formed bale (B) from the at least one bale carrier onto the ground (Fig 10), wherein the bale forming apparatus (1) is configured to provide a further processing chamber (Mod Fig 9) which is positioned vertically or angularly above the at least one bale carrier (18), wherein the bale forming apparatus (1) is configured to move the processed loose material from the processing chamber into the further processing chamber (Fig 8 shows the transfer of a bale to the further processing chamber), to further process the moved processed loose material in the further processing chamber, to complete the formation of the first formed bale in the further processing chamber (Fig 9 shows the first formed bale being B completed and wrapped while the second formed bale B’ begins its formation) (Col 4, Lines 27-33). 

    PNG
    media_image1.png
    461
    750
    media_image1.png
    Greyscale

While Van discloses the bale forming apparatus deposits bales onto the ground surface after completion, Van does not disclose a baler computer, and at least one ground property sensor, wherein the at least one ground property sensor is arranged to measure at least one value indicative of a property of the ground occurring at a current location of the bale forming apparatus, and wherein the baler computer is arranged to make a decision whether or not the current location is suitable for depositing there the first formed bale currently being on board of the bale forming apparatus depending on the at least one measured ground property value and the bale forming apparatus is configured 10to be moved over ground until it reaches a location suitable for depositing the first formed bale there, the at least one ground property sensor is arranged to measure a value indicative of the at least one ground property occurring at a location which is different from the current location of the bale forming apparatus, and the baler computer is arranged to decide whether the different location is suitable for depositing 
However, in the same field of endeavor, Guiet teaches of a baler (10) comprising a baler computer (28) with a ground property sensor (26), the ground property sensor (26) measuring a ground inclination (Col 3, Lines 32-34) at a current location and the baler computer (28) making a decision whether or not the current location is suitable for depositing a bale at the current location based on a measured ground inclination (Col 1, Lines 41-45), moving the baler (10) and depositing the bale after the bale forming apparatus is moved to a location suitable (Col 4, Lines 2-6). The purpose of the computer and ground property sensor is to prevent the bale from being deposited on a slope which would cause the bale to roll and to reposition the baler as needed to a suitable location where the bale would not roll down the slope (Col 3, Lines 36-41 and Lines 61-63).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the bale forming apparatus of Van to further include a baler computer with a ground property sensor to measure a ground property value (inclination) at a current location and for the baler computer to decide whether the current location is suitable for depositing the first formed bale based on the at least one ground property value as taught by Guiet, in order to prevent the first formed bale from being deposited on a slope that would cause the bale to roll and to reposition the baler as needed (Guiet: Col 3, Lines 36-41 and Lines 61-63).

Regarding Claim 37, as best understood, Guiet further teaches the baler computer (28) is configured to calculate a trajectory comprising the current location and a different location that is suitable and further configured to generate control outputs for steering the bale forming apparatus to the different suitable location along the trajectory (Col 1, Lines 61-64 and Col 4, Lines 2-6 describe repositioning the baler to a position having a suitable inclination).
Therefore the combination teaches the baler computer is configured to calculate a trajectory which comprises the current location of the bale forming apparatus and at least one suitable location which is different form the current location and the baler computer is further configured to generate control outputs for steering the bale forming apparatus to the different location along the generated trajectory (Guiet: Col 1, Lines 61-64 and Col 4, Lines 2-6 describe repositioning the baler to a position having a suitable inclination).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Guiet as applied to claim 34 above, and further in view of Kormann.
Regarding Claim 38, as best understood, the combination further teaches the bale forming apparatus (Van: 1) is adapted for being mechanically connected with a further vehicle (Van: Col 11, Lines 37-39), wherein the bale forming apparatus and the connected further vehicle are arranged to jointly move over ground (Van: Col 11, lines 39-40). 

However, in the same field of endeavor, Kormann teaches a further vehicle (10) and a baler (12) moving jointly over ground, wherein both the further vehicle and baler have an inclination sensor in communication with a computer (52) (¶24, Lines 1-5) for the purpose of arranging proper depositing of a bale on a slope (¶24, Lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the further vehicle of the combination to include a further ground property sensor in communication with the computer, as taught by Kormann, in order to ensure proper orientation of the bale forming apparatus on a slope when depositing a bale (¶24, Lines 7-10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725